                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,
                                                             Case No. 3:20-CR-9
       Plaintiff,
                                                             District Judge Walter H. Rice
                  v.                                         Magistrate Judge Michael J. Newman

KEYSON WEBB,

       Defendant.


                                REPORT AND RECOMMENDATION1


       This case came before the Court for plea proceedings on February 6, 2020, following

referral to the undersigned pursuant to Fed. R. Crim. P. 59. Assistant United States Attorney

Andrew Hunt appeared on behalf of the Government. Assistant Federal Public Defender Arthur

Mullins appeared and represented Defendant. Defendant, through counsel, orally consented to

proceed before the United States Magistrate Judge for the plea hearing.

       The undersigned examined Defendant under oath as to his understanding of the Plea

Agreement, which Defendant acknowledged in open court. The undersigned also examined

Defendant under oath concerning the effect of entering a plea pursuant to that Agreement. Having

conducted that colloquy, the Magistrate Judge concludes that Defendant fully understands the

rights waived by entering a guilty plea, fully understands all possible immigration consequences

arising from that plea, and is fully competent to enter a guilty plea.




       1
           Attached hereto is a NOTICE to the parties regarding objections to this Report and Recommendation.
       Based on the foregoing, the Magistrate Judge concludes that Defendant’s guilty plea to

Count 1 of the Information (Doc. 24) is a knowing, intelligent and voluntary plea. The Court also

concludes that the Statement of Facts made a part of the Plea Agreement, the truth of which

Defendant acknowledged in open court, provides a sufficient factual basis for a finding of guilt. It

is therefore respectfully recommended that: (1) the Court accept Defendant’s guilty plea; and (2)

Defendant be found guilty as charged in Count 1 of the Information.

       Anticipating the District Court’s adoption of this Report and Recommendation, the

Magistrate Judge referred Defendant for a pre-sentence investigation, and remanded him to the

custody of the United States Marshal.

       IT IS SO RECOMMENDED.



Date: February 11, 2020                              s/Michael J. Newman
                                                     United States Magistrate Judge
                            NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to

SEVENTEEN days because this Report and Recommendation is being served by one of the

methods of service listed in Fed. R. Civ. P. 5(b)(2)(C), (D), (E), or (F), and may be extended further

by the Court on timely motion for an extension. Such objections shall specify the portions of the

Report and Recommendation objected to, and shall be accompanied by a memorandum of law in

support of the objections. If the Report and Recommendation is based in whole or in part upon

matters occurring of record at an oral hearing, the objecting party shall promptly arrange for the

transcription of the record, or such portions of it as all parties may agree upon or the Magistrate

Judge deems sufficient, unless the assigned District Judge otherwise directs. A party may respond

to another party’s objections within FOURTEEN days after being served with a copy thereof. As

is made clear above, this period is likewise extended to SEVENTEEN days if service of the

objections is made pursuant to Fed. R. Civ. P. 5(b)(2)(C), (D), (E), or (F). Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).
